Marathon Oil Corporation,
                                                                 Marathon Oil EF LLC, and
                                                                   Plains Exploration &
                                                                        Producing


                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2015

                                   No. 04-14-00650-CV

Michael A. CERNY and Myra L. Cerny, Individually and as Next Friends of Cameron A. Cerny,
                                       A Child,
                                      Appellants

                                             v.

   MARATHON OIL CORPORATION, Marathon Oil EF LLC, and Plains Exploration &
                        Producing Company,
                             Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 13-05-00118-CVK
                          Honorable Stella Saxon, Judge Presiding


                                      ORDER
    The Appellees’ Second Unopposed Joint Motion for Extension of Time to File Briefs is
GRANTED. The appellee’s brief is due on February 23, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court